Citation Nr: 0005644	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-41 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to December 
1946 and died in October 1994.  The appellant is the 
veteran's widow.

This appeal is before the Board of Veterans' Appeals (the 
Board) from rating decisions dated in 1995, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claims for 
service connection for the cause of the veteran's death and 
for DIC benefits under the provisions of 38 U.S.C. § 1151.  
The Board remanded this case in April 1998, and the case has 
been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994, due to sepsis 
and disseminated intravascular coagulation due to (or as a 
consequence of) necrotizing fasciitis due to (or as a 
consequence of) cellulitis of the right hip.  Diabetes 
mellitus was identified as a significant condition 
contributing, but not resulting, in the underlying cause of 
death.

2.  During the veteran's lifetime, service connection was not 
in effect for any disease or disability.

3.  Diabetes mellitus was first shown many years after 
service, and sepsis, disseminated intravascular coagulation 
and cellulitis of the right hip were first shown medically 
shortly before the veteran died.

4.  No competent medical evidence has been presented or 
secured showing a causal relationship, or nexus, between the 
causes of the veteran's death and his active service.

5.  No competent medical evidence has been presented or 
secured showing that the causes of the veteran' death can be 
related to his March 1972 period of VA hospitalization.


CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death is not well grounded, and there is no further 
duty to assist the appellant in the completion of her 
application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).

2.  The claim of entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1151is not well grounded, and there 
is no further duty to assist the appellant in the completion 
of her application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

The appellant contends that the causes which contributed 
substantially or materially to the veteran's death were 
incurred or aggravated during active service.  In this 
respect, she appears to argue that the veteran's stomach 
problems, hemorrhoids, perirectal abscesses and foot 
infections are both related to his active service and to the 
causes of his death.  She also appears to argue that the 
veteran's 1972 inpatient treatment at the VA Medical Center 
in Shreveport, Louisiana is also a factor which contributed 
to his death.  In making her claims, she has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, she must present 
a claim which is not inherently implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to her claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).

The veteran's death certificate, dated on November 2, 1994, 
indicates that he died at a private hospital on October [redacted], 
1994, at the age of 69.  The cause of his death was listed as 
"sepsis and disseminated intravascular coagulation due to 
(or as a consequence of) necrotizing fasciitis due to (or as 
a consequence of) cellulitis, right hip."  It was noted that 
the approximate interval between the onset of necrotizing 
fasciitis and cellulitis and his death was "days," and that 
the interval between the onset of sepsis and his death was 
"hours."  Diabetes mellitus was identified as a significant 
condition contributing, but not resulting, in the underlying 
cause of death.

Service medical records, to include entrance and separation 
examinations, are negative for treatment, manifestation or 
diagnosis of any significant chronic disease or disability.  
Post- service, the veteran underwent incision and drainage of 
a perirectal abscess at Confederate Memorial Medical Center 
in 1947 and was diagnosed with hemorrhoids by a private 
physician in 1951.  VA diagnosed him with probable disc 
syndrome in 1955.  In 1962, he was diagnosed with 
visceroptosis, recurrent peptic ulcer and gastroenteritis by 
a private physician.

A VA examination in December 1962 indicated diagnoses of 
essential hypertension, history of duodenal ulcer, mildly 
symptomatic lumbosacral strain with x- ray evidence of 
minimal hypertrophic spurring of the lumbar spine, history of 
perirectal abscess, a painful thrombosed hemorrhoid and 
fissure in ano by physical findings.  An August 1964 VA 
examination indicated an additional diagnosis of hypertensive 
cardiovascular disease.  On March 31, 1972, he was admitted 
to the VA Hospital in Shreveport, Louisiana due to complaint 
of pressure sensation in the epigastric region, nausea, 
vomiting, dizziness and headaches.  Following an extensive 
work- up and evaluation, he was discharged on April 3, 1972 
with diagnoses of gastritis, benign prostatic hypertrophy and 
mild essential hypertension.

A December 1991 examination report by Kirit S. Patel, M.D., 
revealed diagnoses of mild cerebrovascular insufficiency, 
uncontrolled non- insulin dependent diabetes mellitus 
(NIDDM), moderate hypertension and obesity.   

In a letter dated in February 1995, Edwidg Eugene, M.D., 
indicated his treatment of the veteran for hypertension, 
diabetes and osteoarthritis since June of 1994.  Dr. Eugene 
further indicated that the veteran contracted a fulminant 
case of necrotizing fasciitis on October 12, 1994 and later 
expired at Shumpert Medical Center on October [redacted], 1994.  

Medical records from Shumpert Medical Center reveal that the 
veteran reported to the emergency room on October [redacted], 1994 
with complaint of severe pain in the right thigh from the hip 
to the knee.  Initial examination revealed abscess of the 
right thigh suggestive of gangrene.  He was taken to surgery 
where debridement and excision of necrotic tissue involving 
the right thigh and groin area was performed.  A subsequent 
attempt at reexcision revealed that most of the anterior 
aspect of the skin over the anterior aspect of the thigh, all 
the way down from the groin to almost the knee, was 
completely involved with necrotic tissue and unlikely to 
survive.  On October [redacted], 1994, another attempt at excision 
and debridement was discontinued following the veteran's loss 
of blood and drop in blood pressure.  At that point, he was 
in septic shock and disseminated intravascular coagulation 
with oozing from his wound.  An attempt was made to contain 
the oozing with compressive dressing, sponge and needle 
counts, but he did not tolerate the procedure well due to the 
overwhelming aspect of the infection.  He died the next day.

During the veteran's lifetime, service connection was not in 
effect for any disease or disability.

II.  Cause of death

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (1999).  To be considered a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312 (c) (1999).  
It is not sufficient to show that the service- connected 
disability casually shared in producing death, rather a 
causal connection must be shown.  Id.

Service- connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death.  38 C.F.R. 
§ 3.312 (c)(3) (1999).  However, in cases where the 
disability is static in nature and involves muscular or 
skeletal functions, it is generally not held to have 
contributed to death primarily due to an unrelated 
disability.  38 C.F.R. § 3.312 (c)(2) (1999).  Thus, it is 
not generally reasonable to hold that a service- connected 
condition accelerated death unless such condition affected a 
vital organ and was, of itself, a progressive or debilitating 
nature.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).

Service connection for the cause of death of a veteran 
requires medical evidence, or in certain circumstances lay 
evidence, of in- service occurrence or aggravation of a 
disease or injury, and medical evidence of a nexus between 
the in- service injury or disease and the cause of death.  
Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see also Caluza 
v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 3.303 (1999).  
Diabetes mellitus may be presumed to have been incurred in 
service if manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Upon review of the entire record, the Board first finds a 
diagnosis of diabetes mellitus in December 1991 which is many 
years after service.  Additionally, sepsis, disseminated 
intravascular coagulation and cellulitis of the right hip 
were first shown medically shortly before the veteran died.  
These are the only disease processes identified by the 
medical records as contributing to the veteran's death.  The 
absence of competent medical evidence that establishes a 
nexus between these disease processes which contributed to 
his death and his active service is dispositive in this case.  
The appellant has offered her own opinion in this matter but, 
as a layperson, she is not competent to speak to matters 
involving medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Thus, the Board finds that 
the record is devoid of any probative evidence of a nexus, or 
causal relationship, between the causes of the veteran's 
death and his period of active service.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

III.  DIC claim under 38 U.S.C. § 1151

As stated above, the appellant appears to argue that the 
veteran's 1972 inpatient treatment at the VA Medical Center 
in Shreveport, Louisiana is also a factor which contributed 
to his death.  The current provisions of 38 U.S.C.A. § 1151, 
which require that entitlement to benefits for any injury or 
disease resulting from VA treatment be established by proof 
of fault or accident on the part of VA, only apply to claims 
filed on or after October 1, 1997.  VA O.G.C. PREC. 01-99 
(February 16, 1999).  See generally Brown v. Gardner, 513 
U.S. 115 (1994).  The appellant's claim, which was initially 
adjudicated by the RO in October 1995, is governed by the 
former provisions of 38 U.S.C.A. § 1151 which, in pertinent 
part, provided that:

"Where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, 
... and not the result of such veteran's own 
willful misconduct, and such injury or aggravation 
results in additional disability ..., disability 
or death compensation... shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service- connected."

The enabling regulation in effect in May 1995, 38 C.F.R. § 
3.358, provided, in pertinent part, that:

"Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran ...  'Necessary 
consequences' are those which are intended to 
result from, or where intended to result from, the 
examination or medical or surgical treatment 
administered.  Consequences otherwise certain or 
intended to result from a treatment will not be 
considered uncertain or unintended solely because 
it had not been determined at the time consent was 
given whether that treatment would in fact be 
administered."

38 C.F.R. § 3.358(c)(3) (1995).

A well grounded claim under previous version of 38 U.S.C.A. § 
1151 essentially requires medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment and medical evidence of a nexus between 
that asserted injury or disease and the cause(s) of the 
veteran's death.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  These requirements may be satisfied under 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was "noted" 
during treatment; (b) evidence showing post- treatment 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the cause of 
death and the post- treatment symptomatology.  Id.  See also 
Gardner, 115 S.Ct. at 556 n3 (previous version of 38 U.S.C.A. 
§ 1151 requires proof of a causal connection between VA 
medical treatment and additional disability).

In this case, VA medical records only show one occasion for 
treatment of the veteran in March 1972.  At that time, he was 
admitted with complaint of pressure sensation in the 
epigastric region, nausea, vomiting, dizziness and headaches.  
He was diagnosed and treated for gastritis, benign prostatic 
hypertrophy and mild essential hypertension.  Of note, he had 
been treated and diagnosed with gastroenteritis and 
hypertension since 1962.  There is no competent evidence of 
record showing that the veteran incurred additional 
disability as a result of his VA treatment in 1972 and/or 
competent medical evidence that establishes a link between 
the veteran's hospitalization and his cause of death many 
years later.  The appellant's lay opinion, in and of itself, 
is insufficient to well ground her claim.  See Espiritu, 2 
Vet. App. 492 (1992).  Thus, her claim must be denied.  
Edenfield, 8 Vet.App. 384 (1996) (en banc).

IV.  Due process

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application on both claims.  In this respect, 
the RO has issued a Statement of the Case and subsequent 
Supplemental Statements of the Case which have notified her 
of the reasons and basis for the denial of her claims.  The 
RO also provided the appellant with authorization forms in 
order to obtain the veteran's private medical records, and 
has attempted to obtain such records directly from each 
identified physician.  The RO also conducted a search of VA 
clinical records.  As conceded by the appellant, however, 
several of the veteran's previous treating physicians have 
passed away and she is unclear as to specifics regarding her 
husband's past medical treatment.  The Board discerns no 
additional sources of relevant information which may be 
obtainable concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.

The claim for DIC benefits under the provisions of 38 U.S.C. 
§ 1151 is denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

